886 N.E.2d 1026 (2008)
In re T.T., a Minor (People State of Illinois, respondent,
v.
T.T., petitioner).
No. 106081.
Supreme Court of Illinois.
May 29, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its January 22, 2008, order in In re T.T. case No. 1-03-0551 (01/22/08). The appellate court is directed to reinstate its September 7, 2007, opinion, but is also directed to modify that opinion to provide for a remand to the circuit court for a hearing on the doctrine of forfeiture by wrongdoing. The appellate court should further modify the reinstated September 7, 2007, opinion to provide that if the appellate court concludes that remand to the trial court for a hearing on the State's claim of forfeiture by wrongdoing is appropriate, the appellate court provide direction to the trial court on remand, pursuant to People v. Stechly, 225 Ill. 2d 246, 312 Ill. Dec. 268, 870 N.E.2d 333 (2007), wherein this court, under the facts of that case, stated: "If the [trial] court concludes that defendant did forfeit his confrontation clause claim by wrongdoing, then the conviction and sentence may be reinstated; otherwise, defendant must receive a new trial. At that trial, the statements to [certain witnesses] must be excluded from evidence unless [the victim] testifies." (Stechly, 225 Ill.2d at 311-12, 312 Ill. Dec. 268, 870 N.E.2d 333.) This order is not intended to reflect any opinion on the merits of defendant's claims or the State's claim of forfeiture by wrongdoing, but is intended to ensure the entry of an *1027 order or opinion reflecting a full examination of the issues and resolution thereof.